DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 03/28/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (CN-106991268-A; WO-2015186374-A1; CN-110047079-A; CN-112313705-A; CN-110097078-A; JPH-11276443-A); each non-patent literature publication (Liu et al., "Asthma Pattwrn Identification via Continuous Diaphragm Mating Monitoring," IEE Transactions on Multi-Scale Computing Systems, Vol. 1, No. 2, April-June 2015, 9 pages) or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “second plate of the output capacitor” without previously reciting “first plate of the output capacitor”. It is unclear how one can have “second plate of the output capacitor” without having  “first plate of the output capacitor”.
Claim 1 recites “second electrode of the third node control transistor ” without previously reciting “first electrode of the third node control transistor”. It is unclear how one can have “second electrode of the third node control transistor” without having  “first electrode of the third node control transistor”.
Claims 2-6, 9, and 11-30 are rejected based on dependence on claim 1.
For purposes of further consideration, due to the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the following art rejection for the above rejected claims are based as best understood by the Examiner.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0304394 A1).
As to claim 1, Lin et al. teaches a display substrate ([0002]: display panel), comprising a scan driving circuit (130 in Fig. 1) and a display area (AA in Fig. 1) provided on a base substrate (111 in  Fig. 1), the scan driving circuit comprising a plurality of shift register units (210(1)…210(N) in Fig. 3) and further comprising a first voltage signal line (SL1 in Figs. 3 and 5; IN1 in Fig. 4;[0040]: the starting signal line SL1 provides a starting signal STV1;[0044]: the input signal IN1 is the starting signal STV1), a second voltage signal line (RSL in Figs. 3 and 5), a first clock signal line (L1 in Figs. 3 and 5), and a second clock signal line (L2 in Figs. 3 and 5), all of which extend in a first direction (Figs. 3 and 5, vertical direction), and the display area comprising at least one driving transistor configured to drive a light-emitting element for display ([0036]: pixels PX display corresponding gray levels in a particular time under the on-off switch control of the thin film transistors TFT);
wherein at least one of the plurality of shift register units comprises an output circuit (M1, M8, M13, M15 in Figs. 4 and 5) and a signal output line (OUT(i) in Fig. 4; OUT(1) and OUT(2) in Fig. 5), wherein the output circuit is coupled to the first voltage signal line(SL1 in Fig. 3; IN1 in Fig. 4;[0051]: the starting signal line SL1 provides a starting signal STV1;[0061]: the input signal IN1 is the starting signal STV1), the second voltage signal line(RSL in Fig. 3; RST in Fig. 4), and the signal output line (OUT(i) in Fig. 4; OUT(1) and OUT(2) in Fig. 5), and the signal output line (OUT(i) in Fig. 4; OUT(1) and OUT(2) in Fig. 5) extends in a second direction intersecting the first direction (Figs. 4 and 5; note: horizontal direction intersecting vertical direction); 
wherein an orthogonal projection of one or more transistors (M8 in Fig. 5) included in the output circuit on the base substrate is provided between an orthogonal projection of the first voltage signal line on the base substrate and an orthogonal projection of the second voltage signal line on the base substrate (Fig. 5, transistor M8 is provided between first voltage signal line SL1 and second voltage signal line RSL); 
wherein the at least one of the plurality of shift register units further comprises an output capacitor (Cx in Fig. 4), a first transistor (M3 in Fig. 4), a first node control transistor (M7 in Fig. 4), a second node control transistor (M12 in Fig. 4), and a third node control transistor (M14 in Fig. 4), and
wherein a second electrode of the first transistor (M3 in Fig. 4) is coupled to a second plate of the output capacitor (Cx in Fig. 4), a first electrode of the first transistor (M3 in Fig. 4) is coupled to the first voltage signal line(SL1 in Figs. 3 and 5; IN1 in Fig. 4;[0040]: the starting signal line SL1 provides a starting signal STV1;[0044]: the input signal IN1 is the starting signal STV1), and a gate electrode of the first transistor (M3 in Fig. 4) is coupled to a second electrode of the third node control transistor (M14 in Fig. 4).

As to claim 3, Lin et al. teaches the display substrate according to claim 1, wherein the signal output line (OUT(2) in Fig. 5; OUT(i) in Fig. 4) is located between the output circuits in adjacent ones of the shift register units (210(1) in Figs. 3 and 5, 210(3)..210(N) in Fig. 3).

As to claim 4, Lin et al. teaches the display substrate according to claim 1, wherein the first voltage signal line (SL1 in Fig. 3; IN1 in Fig. 4;[0051]: the starting signal line SL1 provides a starting signal STV1;[0061]: the input signal IN1 is the starting signal STV1) is located on a side of the second voltage signal line distal to the display area (left side of RSL in Fig. 5;[0028]: FIG. 5 is circuit layout diagram of the shift register in FIG. 3;[0040]: gate driving circuit 200 is part of gate driver 130 in Fig. 1;[0042]: gate driving circuit 200 in Fig. 3).
As to claim 5, Lin et al. teaches the display substrate according to claim 1, wherein the output circuit comprises an output transistor (M8 in Fig. 4) and an output reset transistor (M13 in Fig. 4), which are arranged along the first direction (Fig. 4, vertical direction); a first electrode of the output reset transistor (M13 in Fig. 4) is coupled to the first voltage signal line (SL1 in Figs. 3 and 5; IN1 in Fig. 4;[0040]: the starting signal line SL1 provides a starting signal STV1;[0044]: the input signal IN1 is the starting signal STV1), and a first electrode of the output transistor (M8 in Fig. 4) is coupled to the second voltage signal line (RSL in Figs. 3 and 5;RST in Fig. 4); and a second electrode of the output transistor (M8 in Fig. 4) and a second electrode of the output reset transistor (M13 in Fig. 4) are both coupled to the signal output line (OUT(i) in Fig. 4).
As to claim 23, Lin et al. teaches the display substrate according to claim 1, wherein the scan driving circuit further comprises a third voltage signal line which extends in the first direction (Fig. 5, L3 extends in the vertical direction);
the second clock signal line is provided between the first clock signal line and the third voltage signal line; or, the first clock signal line is provided between the second clock signal line and the third voltage signal line (Fig. 5, the second clock signal line (L2 in Fig. 5) is provided between the first clock signal line (L1 in Fig. 5) and the third voltage signal line (L3 in Fig. 5)).
As to claim 26, Lin et al. teaches the display substrate according to claim 1, wherein the scan driving circuit further comprises a third voltage signal line (L3 in Fig. 5), which extends in the first direction (vertical direction in Fig. 5); an orthogonal projection of the third voltage signal line (L3 in Fig. 5) on the base substrate ([0039]: substrate), an orthogonal projection of the first clock signal line (L1 in Figs. 3 and 5) on the base substrate ([0039]:substrate), and an orthogonal projection of the second clock signal line (L2 in Fig. 5) on the base substrate ([0039]:substrate) are all located on a side of an orthogonal projection of the shift register unit on the base substrate distal to the display area of the display substrate ([0028]: FIG. 5 is circuit layout diagram of the shift register in FIG. 3;[0039-0040]: gate driving circuit 200 is part of gate driver 130 in Fig. 1;[0042]: gate driving circuit 200 in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0304394 A1) in view of Hu et al. (US 2019/0340969 A1). 
As to claim 2, Lin et al. teaches the display substrate according to claim 1, wherein the first voltage signal line (SL1 in Fig. 3; IN1 in Fig. 4;[0051]: the starting signal line SL1 provides a starting signal STV1;[0061]: the input signal IN1 is the starting signal STV1)provides a first voltage to the output circuit (M1 in Fig. 4), and the second voltage signal line (RSL in Fig. 3; RST in Fig. 4) provides a second voltage  to the output circuit (M15 in Fig. 4), but does not explicitly disclose a second voltage which is lower than the first voltage.
However, Hu et al. teaches a second voltage which is lower than the first voltage (Fig. 8 shows low voltage RST which Is lower than high voltage STV1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin et al. with a second voltage which is lower than the first voltage as taught by Hu et al. in order to ensure the display panel display correct images in each frame period.
Allowable Subject Matter
Claims 6-9, and 11-22, 24-25, and 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art of record does not disclose applicant’s claimed invention:
“The display substrate according to claim 5, wherein active layers of the output transistor and the output reset transistor are formed by one continuous first semiconductor layer; and the first semiconductor layer and the signal output line are arranged along the first direction, wherein a gate electrode of the output reset transistor comprises at least one output reset gate pattern, the first electrode of the output reset transistor comprises at least one first electrode pattern, and the second electrode of the output reset transistor comprises at least one second electrode pattern; the output reset gate pattern is located between the first electrode pattern and the second electrode pattern, which are adjacent to each other; and the second electrode pattern, the output reset gate pattern, and the first electrode pattern all extend in the second direction intersecting the first direction, or wherein a gate electrode of the output transistor comprises at least one output gate pattern, the first electrode of the output transistor comprises at least one third electrode pattern, and the second electrode of the output transistor comprises at least one fourth electrode pattern; the output gate pattern is located between the third electrode pattern and the fourth electrode pattern, which are adjacent to each other; the fourth electrode pattern, the output gate pattern, and the third electrode pattern all extend in the second direction intersecting the first direction; and the second electrode pattern in the output reset transistor that is closest to the gate electrode of the output transistor is multiplexed as the fourth electrode pattern of the output transistor.”
As to claim 27, the prior art of record does not disclose applicant’s claimed invention:
“The display substrate according to claim 5, wherein the scan driving circuit further comprises a third voltage signal line, and the at least one shift register unit further comprises  a first capacitor, a second capacitor, a second transistor, a first capacitor connecting transistor, a second capacitor connecting transistor, and an input transistor; a first electrode of the second transistor is coupled to a first plate of the first capacitor, a second electrode of the second transistor is coupled to a second electrodthird node control transistor is coupled to the first clock signal line; a first plate of the output capacitor is coupled to the first voltage signal line, and the second plate of the output capacitor is coupled to a gate electrode of the output reset transistor; the second plate of the second capacitor is coupled to a gate electrode of the output transistor, and a first plate of the second capacitor is coupled to the first clock signal line; a second electrode of the output transistor and a second electrode of the output reset transistor are both coupled to the signal output line.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 23 and 26 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624